UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2524



JAMES E. WILLIAMS, II,

                                            Plaintiff - Appellant,

          versus

BLUEFIELD DAILY TELEGRAPH/TIMES & ALLEGHANIAN
COMPANY,

                                             Defendant - Appellee,

          and

DOUGLAS J. HANDZEL, as Executor of the Estate
of Emil J. Handzel; VIOLET L. HANDZEL; SMITH &
LILLY; JOHN DOE; JANE DOE, the last names
being fictitious and intended for persons or
corporations having an interest in the
premises affected herein, unknown to the
plaintiff,

                                                          Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-94-510-1)

Submitted:   February 7, 1996          Decided:     February 15, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.

James E. Williams, II, for Appellant. James R. Sheatsley, GORMAN,
SHEATSLEY & COMPANY, L.C., Beckley, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals a district court order granting in part and

denying in part motions for summary judgment and dismissal. We
dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED


                                2
3